Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

1. Parties. The parties to this Employment Agreement and General Release
(“Agreement”) are:

 

  A. Edward A. Stokx (“Employee”).

 

  B. PS Business Parks, Inc., PS Business Parks, L.P.

and their past and present shareholders, officers, directors, employees,
subsidiaries, partners, affiliated companies, attorneys, agents, and their
successors, heirs, executors and administrators and representatives (herein
“Employer”).

This Agreement shall become effective on the day that both parties sign below
(the “Effective Date.”).

2. Recitals.

A. Employee is currently employed by Employer as Executive Vice President, Chief
Financial Officer and Secretary.

B. Whereas, Employee and Employer have agreed to end their employment
relationship in a mutually satisfactory manner, and to resolve all known and
unknown disputes between them.

C. Therefore, Employee and Employer have agreed to the following covenants and
agreements:

3. Consideration.

Employee and Employer agree that Employee’s last day of employment shall be
August 31, 2017 (“Separation Date”). If Employee executes and delivers to
Employer (a) an executed original of this Agreement and General Release as
provided herein; (b) an executed original of Addendum A attached hereto on
August 31, 2017 and (c) does not revoke the Agreement as provided herein and
does not revoke Addendum A within seven days after execution thereof, the
Parties agree as follows:

(A) Employer shall pay Employee One Million Five Hundred Thousand Dollars and
Zero Cents ($1,500,000.00) as consideration for the Agreement and Addendum A by
issuing a payroll check made out to Edward A. Stokx, less all applicable and
customary taxes, withholdings, and all other normal payroll deductions
(“Separation Amount”). Employer will also issue Employee an Internal Revenue
Service (“IRS”) Form W-2 in connection with the payment of this Separation
Amount. Separation Amount shall be payable when the Agreement and Addendum A
have been fully executed by Employee and

 

1



--------------------------------------------------------------------------------

no later than twenty one days after the execution of Addendum A. The parties
agree that the payments provided for in this paragraph will constitute the sole,
entire, and only financial obligation of the Company to Employee.

(B) Employee’s failure to fully execute the Agreement herein and Addendum A as
set forth therein will terminate the Agreement and Addendum A and Employee will
take nothing.

4. Cooperation.

The parties further agree that at all times following the Separation Date,
Employee will cooperate fully with the Employer in providing truthful testimony
as a witness or a declarant in connection with any present or future court,
administrative, governmental agency or arbitration proceeding involving the
Employer with respect to which the Employee has relevant information arising out
of his employment with the Employer. Employee also will assist Employer during
the discovery phase (or prior thereto) of any judicial, administrative,
arbitration, or governmental agency proceeding involving Employer and with
respect to which the Employee has relevant information arising out of his
employment with Employer including, without limitation, meeting with counsel,
assisting and cooperating in the preparation and review of documents, and
meeting with other representatives of the Employer. The parties agree that such
cooperation and assistance shall, to the extent practicable (giving due regard
to the needs of the Employer and the requirements of Employee’s then current
work obligations), be at times and places that are mutually convenient to both
the Employee and the Employer. The Employer agrees that it will pay, upon
production of appropriate receipts, the reasonable business expenses (including
air transportation, hotel, and similar expenses) incurred by Employee in
connection with such assistance. Employee represents that he is not presently
aware of any conflict of interest between himself and Employer in connection
with any pending litigation or investigations that may give rise to a question
regarding the possible need for independent counsel with respect to the defense
of such matters and will immediately notify Employer if any conflict of interest
shall arise in the future.

5. Non-Admission of Liability. The parties understand and agree that their
execution of this Agreement shall not in any way constitute or be construed as
an admission of liability whatsoever by party, their successors or any related
parties.

6. Termination of Employment Relationship. Unless the employment relationship is
otherwise terminated in connection with this section, the parties agree that
Employee’s employment with Employer shall terminate as of 11:59 P.M. Pacific
Time on the Separation Date. Prior to the Separation Date, the employment
relationship may only be terminated by the Employer for “cause.” Termination for
“cause” may be based upon any of the following, as determined by Employer in its
reasonable discretion:

(i) Any act of fraud, dishonestly, embezzlement, or theft.

(ii) Conviction of, or a plea of nolo contendere to, any felony or any
misdemeanor involving moral turpitude;

 

2



--------------------------------------------------------------------------------

(iii) Any act of gross negligence in the performance of Employee’s
responsibilities;

(iv) Any inexcusable repeated or prolonged absence from work other than as a
result of illness or a disability;

(v) Employee’s voluntary resignation from employment with Employer after having
committed any act that would constitute “cause” for termination of the
employment relationship as defined in this Section 6;

(vi) Failure to fulfill the responsibilities of the Employee’s position.

In the event Employee’s employment is terminated for cause, Employee will
receive his base salary and unused vested vacation benefits through the date of
termination, plus reimbursement for those properly documented, reasonable travel
or similar expenditures incurred by Employee prior to termination and consistent
with prior practice that are reasonably necessary for the proper discharge of
Employee’s duties under this Agreement and Employer will not owe to Employee any
other compensation or financial obligations, including but not limited to the
compensation and consideration set forth in paragraph 3 above.

7. Property. By the Separation Date, Employee will execute and deliver to
Employer a truthful written acknowledgment that Employee has returned to
Employer all documents, reports, files, memoranda, records, Company credit
cards, key passes, door and file keys, laptop, computer access codes,
information and other physical and personal property of Employer which Employee
received or helped prepare in connection with Employee’s employment and which
Employee has in Employee’s possession. The term “information” as used in this
Agreement means (a) confidential information including, without limitation,
information received from Employer’s clients, employees or its agents, under
confidential conditions; and (b) other business or financial information
received because of Employee’s employment with Employer.

Employee further represents that he will remove all personal possessions from
Employer’s premises by the Separation Date.

8. Trade Secrets and Confidential Information. Employer’s competitive success
depends on the proper safeguarding of Employer’s trade secrets and confidential
information. Certain such information of Employer pertains to the privacy
interests of individuals and must be safeguarded for that reason as well.
Employee promises to continue to preserve the confidentiality of Employer’s
trade secrets and commercially useful confidential information learned through
Employee’s employment and to use this information only as necessary and
appropriate for Employer’s legitimate business purposes. Employee promises to
safeguard against disclosure without the consent of affected persons all
information touching on the privacy interests of Employer’s employees

 

3



--------------------------------------------------------------------------------

and tenants. Employer’s trade secrets and commercially useful confidential
information include without limitation Employer’s non-public financial
information and the contents of Employer’s business plans.

9. Non Solicitation. Employee agrees that for a period of one year following the
termination or expiration of this agreement, Employee will not directly or
indirectly, or by action in concert with others, induce or influence (or seek to
induce or influence), any person who is engaged as an employee, agent,
independent contractor or otherwise by Employer to terminate such person’s
employment or engagement with Employer.

10. General Release by Employee. In exchange for the promises contained herein,
Employee, for good and valuable consideration, the adequacy and receipt of which
is hereby acknowledged, for Employee, Employee’s attorneys, successors and
assigns (collectively “Releasors”), hereby releases and forever discharges
Employer, and its subsidiaries, affiliates, officers, directors, shareholders,
successors, predecessors, agents, attorneys, present employees and past
employees, and each of their respective subsidiaries, affiliates, officers,
directors, shareholders, successors, predecessors, agents, attorneys, present
employees and past employees (collectively “Releasees”), and each of them from
any and all past, present and future claims, demands, causes of action, and
liabilities of every kind and nature whatsoever, known and unknown, suspected or
unsuspected, which the Releasees ever had, now have, hereinafter can, shall or
may have, from the beginning of time to the effective date hereof, including but
not limited to any claims, demands, causes of action or liabilities which
Employee could assert at common law, by any statute, rule, regulation, ordinance
or law, whether federal, state or local, or on any other grounds whatsoever,
that pertain to or arise out of the Employee’s employment with Employer,
including but not limited to claims under the California Labor Code, California
Government Code, the Employment Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. § 1001, et seq., Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000E et seq., the Age Discrimination In Employment Act, the Equal
Pay Act, the Rehabilitation Act of 1973, Section 1981 of Title 42 of United
States Code, claims for wrongful discharge, breach of contract, negligence,
implied contract, quasi-contract, promissory estoppel, implied covenant of good
faith and fair dealing, bad faith and denial of existence of contract,
defamation, interference with contractual relationships, invasion of privacy,
infliction of emotional distress, employment discrimination, retaliation,
failure to prevent discrimination from occurring, fraud, and all other federal,
state and local laws, ordinances, regulations or orders which relate in any way
to employment, termination of employment or the continuing effects thereof.

11. Notice Re Waiver of Rights. If Employee signs this Agreement, Employee will
forever give up all rights and claims arising out of his employment with
Employer, including the waiver and release of all discrimination claims. The
Federal Age Discrimination In Employment Act (“ADEA”) requires that employers
give certain notices to employees (including ex-employees) involved in claims
that may include age discrimination. Pursuant to the Federal Age Discrimination
In Employment Act, Employer hereby notifies Employee of the following employee
rights:

 

4



--------------------------------------------------------------------------------

A. Employee may not waive or release any right or claim under the Age
Discrimination In Employment Act unless Employee’s waiver and release is knowing
and voluntary, and employee fully understands all of the terms of the release.

B. Employee’s waiver and release must be part of an agreement between Employee
and Employer and must be written in a manner calculated to be understood by
Employee.

C. Employee’s waiver or release must specifically refer to the rights or claims
arising under the Federal Age Discrimination In Employment Act.

D. Employee may not waive or release any of Employee’s rights or claims that
arise after the date Employee signs this Agreement.

E. Employee may only waive or release rights or claims in exchange for
consideration in addition to anything of value to which Employee is already
entitled.

F. Employee is advised in writing to consult with an attorney before signing
this Agreement.

G. Employee has a period of at least 21 days in which to consider whether to
sign this Agreement and this Agreement provides that for seven days after
Employee signs this Agreement, Employee may revoke the Agreement and this
Agreement will not become effective or enforceable until this seven day
revocation period expires.

Revocation shall be made solely by delivering a written notice of revocation to:

Maria R. Hawthorne

President and CEO

PS Business Parks

701 Western Avenue,

Glendale, CA 91201

Employee agrees to keep written documentation proving that Employee revoked this
Agreement as provided in this paragraph, either by keeping the documents
attesting to the delivery of the revocation, or verification that the fax was,
in fact, received. If Employee revokes Agreement in accordance with this
section, the entire Agreement is null and void and Employee will take nothing
under this Agreement. If Employee signs this Agreement before the 21-day period
has expired, Employee does so knowingly and voluntarily.

12. Power to Release. Employee represents and warrants that Employee is the sole
owner of the claims, demands, causes of action and liabilities which Employee is
releasing, and Employee has full power to give the release provided for herein.
Employee further represents and warrants that Employee has not assigned or
transferred any of the claims, demands, causes of action or liabilities released
herein and agrees to indemnify and hold Employer harmless from and against any
claims, demands, causes of action and liabilities, including attorney fees
incurred, arising out of any such transfer or assignment.

 

5



--------------------------------------------------------------------------------

13. Waiver of Unknown Claims. Employee expressly waives the provisions, rights
and benefits of Section 1542 of the California Civil Code and any similar laws
of any other jurisdiction, which provide:

“Section 1542. General Release — Claims Extinguished. A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.”

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all Releasees with
respect to claims in California as well as all other jurisdictions, the Employee
expressly acknowledges that the General Release contained in Paragraph 10 is
intended to include not only claims that are known, anticipated or disclosed,
but also claims that are unknown, unanticipated and undisclosed.

This Paragraph 13 shall not serve as a release of rights under or preclude the
parties from filing suit to enforce the provisions of the Agreement or with
respect to any right to indemnification provided under Employee’s director and
officers’ liability insurance policy or Employer’s bylaws.

14. Integration. This Agreement (including the Addendum) and the parties’
existing arbitration agreement (the “Arbitration Agreement”) contain a single
integrated contract expressing the entire agreement of the parties on the issues
stated herein. With the exception of the Arbitration Agreement (which the
parties intend to remain effective), there are no other agreements, written or
oral, express or implied, prior or collateral, between the parties, except the
Agreement set forth herein. No representative of any party hereto has or had any
authority to make any representations or promises not contained in this
Agreement, and each of the parties acknowledges that they have not executed this
Agreement in reliance upon any such representation or promise. This Agreement
cannot be modified or changed except by a written instrument signed by each of
the parties.

15. Severability. The provisions of this Agreement are severable, and if any
part is found to be unenforceable, the other provisions shall remain fully valid
and enforceable.

16. Effective Date. Employee shall have a period of at least 21 days within
which to consider this Agreement, and, if thereafter executed by Employee, this
Agreement may be revoked during the period of seven days following the execution
of this Agreement. This Agreement shall not become effective or enforceable
until such revocation period has expired. If Employee revokes this Agreement in
accordance with Section 11 herein, the entire Agreement is null and void and
Employee will take nothing under this Agreement.

 

6



--------------------------------------------------------------------------------

17. Section 409A.

A. Notwithstanding anything herein to the contrary, to the maximum extent
permitted by applicable law, amounts payable to Employee pursuant this Agreement
shall be made in reliance upon Treas. Reg. Section 1.409A-1(b)(9) (Separation
Pay Plans) or Treas. Reg. Section 1.409A-1(b)(4) (Short-Term Deferrals), as
applicable. For this purpose, each payment (including each monthly installment,
if any) shall be considered a separate and distinct payment, and each payment
made in reliance on Treas. Reg. Section 1.409A-1(b)(9) shall only be payable if
the Employee’s termination of employment constitutes a “separation from service”
within the meaning of Treas. Reg. Section 1.409A-1(h).

B. Notwithstanding anything contained in this Agreement to the contrary, no
amount payable on account of Employee’s termination of employment which
constitutes a “deferral of compensation” (“Section 409A Deferred Compensation”)
within the meaning of the Treasury Regulations issued pursuant to Section 409A
of the Code (the “Section 409A Regulations”) shall be paid unless and until
Employee has incurred a “separation from service”, and any payment period set
forth under this Agreement commences in one taxable year and ends in another,
then payment under such section shall not be made until the second taxable year.
Furthermore, if Employee is a “specified employee” within the meaning of the
Section 409A Regulations as of the date of Employee’s separation from service,
no amount that constitutes Section 409A Deferred Compensation which is payable
on account of Employee’s separation from service shall be paid to Employee
before the date (the “Delayed Payment Date”) which is first business day of the
seventh (7th) month after the date of Employee’s separation from service or, if
earlier, the date of Employee’s death following such separation from service.
All such amounts that would, but for this Section, become payable prior to the
Delayed Payment Date will be accumulated and paid on the Delayed Payment Date.

C. The Company intends that income provided to Employee pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A and the Section 409A
Regulations. However, the Company does not guarantee any particular tax effect
for income provided to Employee pursuant to this Agreement. In any event, except
for the Company’s responsibility to withhold applicable income and employment
taxes from payments made to Employee, the Company shall not be responsible for
the payment of any applicable taxes incurred by Employee on payments made to
Employee pursuant to this Agreement.

18. Miscellaneous. This Agreement shall be governed by and construed in
accordance with the laws of the State of California. This Agreement may be
executed in counterparts, each of which may be deemed to be an original and all
of which shall constitute the Agreement; provided, however, that the Agreement
shall not become effective until completely conforming counterparts have been
signed and delivered by each of the parties hereto.

 

7



--------------------------------------------------------------------------------

19. Captions and Interpretations. Paragraphs, titles, captions contained herein
are inserted for convenience and reference, and are not intended to define,
limit or describe the scope of the Agreement or any provisions thereof. No
provision of the Agreement is to be interpreted for or against any party on the
basis that a particular party or Employee’s attorney drafted such provisions.

20. Conditions of Execution. Each party acknowledges and warrants that their
execution of the Agreement is free and voluntary.

21. Attorney Fees and Costs. If any party hereto commences any action or other
proceeding to enforce or interpret this Agreement, including any actions to
reform or rescind or any manner effect the provisions of this Agreement, the
prevailing party shall be entitled to all reasonable costs incurred therewith,
including but not limited to actual attorney fees. Otherwise, the parties shall
each bear their own attorney fees and costs incurred.

 

Dated: August 14, 2017    

/s/ Edward Stokx

    Employee name Dated: August 14, 2017     Employer     By:  

/s/ Maria R. Hawthorne

      Maria Hawthorne     Its:   President and Chief Executive Officer

 

8



--------------------------------------------------------------------------------

ADDENDUM A

General Release by Employee. For good and valuable consideration, the adequacy
and receipt of which is hereby acknowledged, for Employee, Employee’s attorneys,
successors and assigns (collectively “Releasors”), hereby releases and forever
discharges Employer, and its subsidiaries, affiliates, officers, directors,
shareholders, successors, predecessors, agents, attorneys, present employees and
past employees, and each of their respective subsidiaries, affiliates, officers,
directors, shareholders, successors, predecessors, agents, attorneys, present
employees and past employees, heirs, executors, and personal representatives
(collectively “Releasees”), and each of them from any and all past, present and
future claims, demands, causes of action, and liabilities of every kind and
nature whatsoever, known and unknown, suspected or unsuspected, which the
Releasees ever had, now have, hereinafter can, shall or may have, from the
beginning of time to the effective date hereof, including but not limited to any
claims, demands, causes of action or liabilities which Employee could assert at
common law, by any statute, rule, regulation, ordinance or law, whether federal,
state or local, or on any other grounds whatsoever, that pertain to or arise out
of the Employee’s employment with Public Storage, including but not limited to
claims under the California Labor Code, California Government Code, the
Employment Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001,
et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000E et seq.,
the Age Discrimination In Employment Act, the Equal Pay Act, the Rehabilitation
Act of 1973, Section 1981 of Title 42 of United States Code, claims for wrongful
discharge, breach of contract, negligence, implied contract, quasi-contract,
promissory estoppel, implied covenant of good faith and fair dealing, bad faith
and denial of existence of contract, defamation, interference with contractual
relationships, invasion of privacy, infliction of emotional distress, employment
discrimination, retaliation, failure to prevent discrimination from occurring,
fraud, and all other federal, state and local laws, ordinances, regulations or
orders which relate in any way to employment, termination of employment or the
continuing effects thereof.

If Employee signs this Addendum, Employee will forever give up all rights and
claims that may have arisen out of his Employment, including the waiver and
release of all discrimination claims. The Federal Age Discrimination In
Employment Act requires that employers give certain notices to employees
(including ex-employees) involved in claims that may include age discrimination.
Pursuant to the Federal Age Discrimination In Employment Act, Employer hereby
notifies Employee of the following employee rights:

A. Employee may not waive or release any right or claim under the Age
Discrimination In Employment Act unless Employee’s waiver and release is knowing
and voluntary, and employee fully understands all of the terms of the release.

B. Employee’s waiver and release must be part of an agreement between Employee
and Employer and must be written in a manner calculated to be understood by
Employee.

 

9



--------------------------------------------------------------------------------

C. Employee’s waiver or release must specifically refer to the rights or claims
arising under the Federal Age Discrimination In Employment Act.

D. Employee may not waive or release any of Employee’s rights or claims that
arise after the date Employee signs this Addendum.

E. Employee may only waive or release rights or claims in exchange for
consideration in addition to anything of value to which Employee is already
entitled.

F. Employee is advised in writing to consult with an attorney before signing
this Addendum.

G. Employee has a period of at least 21 days in which to consider whether to
sign this Addendum, and this Addendum provides that for seven days after
Employee signs this Addendum, Employee may revoke the Addendum and this Addendum
will not become effective or enforceable until this seven day revocation period
expires.

Revocation shall be made solely by delivering a written notice of revocation to:

Maria Hawthorne

President and Chief Executive Officer

PS Business Parks

701 Western Avenue, Glendale, CA 91201

Employee agrees to keep written documentation proving that Employee revoked this
Addendum as provided in this paragraph, either by keeping the documents
attesting to the delivery of the revocation, or verification that the fax was,
in fact, received. If Employee signs this Addendum before the 21-day period has
expired, Employee does so knowingly and voluntarily.

The payment of all amounts set forth in the Agreement attached hereto are
contingent upon the non-revocation of this Addendum and Employer’s obligations
thereunder will not become effective or enforceable until this seven-day
revocation period expires. If Employer revokes his release of claims as provided
above, all of Employer’s obligations under the Agreement will immediately
terminate.

 

Dated:        

 

        Employee

 

10